Mr. Justice Carter delivered the opinion of the court: The sole question presented on this record is the sufficiency of the levy, under section 14 of the Road and Bridge act, of a road and bridge tax in addition to the regular levy of thirty-six cents. The highway commissioners certified “that an additional levy is needed for bridges that are to be repaired, and an additional levy of twenty cents on each $100 is needed.” It is insisted in the argument of appellant that section 14 should be construed to mean substantially the same as it did before the amendment of 1911. We cannot agree with this contention. Before that amendment the section required a certificate that some “contingency” existed for the additional levy. As now amended it only requires that the commissioners shall certify to the board of town auditors and assessor “the reason” for the additional levy, and if this be assented- to, in writing, by the majority of the entire board of town auditors and assessor the law will be complied with. Our reasons for this holding have already been stated in the opinions in the following cases: People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 286;) People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 423;) People v. Chicago Great Western Railroad Co. (ante, p. 414.) The reason given in this certificate is not aptly stated, but shows clearly that the additional levy is for the repair of bridges. The judgment of the county court will be affirmed. Judgment affirmed.